Citation Nr: 1047291	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-29 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE
Whether there is new and material evidence to reopen a claim for 
service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1967.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A claim of service connection for a low back disorder was 
initially denied in an April 1968 rating decision because, 
although a service treatment records reflected treatment for low 
back pain during service, no back disorder was found throughout 
the remainder of service and there was no evidence of a current 
disability.  The Veteran subsequently filed an application to 
reopen the claim of service connection, which was ultimately 
denied by the Board in February 1978 because, although the 
Veteran then had a diagnosed chronic disorder, the Board 
determined that the back disorder was not incurred in or 
aggravated by service and was not related to any incident in 
service.  The Veteran subsequently filed another application to 
reopen, which was denied by the RO in May 1996 because the 
Veteran had not presented new and material evidence that a 
chronic low back disorder onset in service or was causally 
related to service.  

In March 2007, the Veteran filed the application to reopen that 
is currently on appeal.  Pursuant to Kent v. Nicholson, 20 Vet. 
App. 1 (2006), VA must look at the bases for the previous 
denial(s) provide notice that describes what evidence would be 
necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Such 
notice has not been adequately provided in this case.  The Board 
acknowledges that the Veteran has been specifically informed why 
his initial claim was denied.  This information does not help the 
Veteran understand what evidence is currently needed to reopen 
his claim, however, as the defect noted in the initial decision 
is no longer at issue (i.e. there is no question as to the 
existence of a current disability).  Thus, the Board finds the 
matter must be remanded so the proper notice can be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant corrective notice 
that includes an explanation as to what 
specifically constitutes new and material 
evidence in this particular claim in light 
of the basis for the most recent final 
decision.

2.  Thereafter, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the appellant and the 
representative should be provided a 
supplemental statement of the case (SSOC).  
A reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

